Judgment in favor of plaintiff for $5,841.90 damages and costs, because of the death of his sixteen-year old son, a passenger in an automobile driven by defendant’s nineteen-year old son, with defendant’s permission, affirmed, with costs. No opinion. Lazansky, P. J., Hagarty, Scudder and Davis, JJ., concur; Tompkins, J., dissents and votes for reversal and a dismissal of the complaint on the ground that the presumption of permission arising from the fact of possession and operation was overcome by the testimony of the defendant and his son that the use of the ear by the son was expressly limited to the dance at the high school, and that the son, in driving the car to New York city and from there to a place in Orange county, remote from the father’s home and the high school, far exceeded the limits within which the defendant had given permission for the use of the car.